Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie Louis Alston, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West *2942006 & Supp.2013) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Alston v. Johns, No. 5:12-hc-02046-FL, 2013 WL 275966 (E.D.N.C. Jan. 24, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.